        Case 4:09-cv-00808-BSM Document 19 Filed 08/04/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

J & J SPORTS PRODUCTIONS, INC.                                               PLAINTIFF

v.                         CASE NO. 4:09-CV-00808-BSM

CHARLES W. WEBB                                                            DEFENDANT

                                        ORDER

      J & J Sports Productions, Inc.’s application for renewal of judgment [Doc. No. 17] is

granted, and the period of enforceability of the judgment [Doc. No. 15] is extended for 10

years from July 2, 2020.

      IT IS SO ORDERED this 4th day of August, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
